Citation Nr: 0012610	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  95-20 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound to the right hand and forearm, evaluated 20 percent 
disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from February 1974 to 
May 1977 and from September 1978 to September 1982.  

This appeal to the Board of Veterans' Appeals (Board) stems 
from rating decisions of a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A November 1990 rating 
decision granted service connection for residuals of a 
gunshot wound to the right hand and forearm and assigned a 20 
percent evaluation.  The veteran was informed of this 
decision by letter dated December 19, 1990.  

The veteran submitted statements in March 1991, May 1991 and 
October 1991 whereby he requested an increase in the rating 
assigned for gunshot wound residuals involving the right hand 
and forearm.  A November 1991 rating decision confirmed and 
continued the 20 percent evaluation for gunshot wound 
residuals involving the right hand and forearm.  The veteran 
was informed of that rating decision by letter dated November 
21, 1991.  A notice of disagreement to the November 1991 
rating action was received on December 5, 1991.  This is also 
a timely notice of disagreement as to the November 1990 
rating decision because it was received within one year of 
the date of the letter notifying the veteran of the November 
1990 rating decision.

A hearing was held before an RO hearing officer in June 1993.  
A transcript of the hearing is of record.


REMAND

At the current time, there are no powers of attorney (revoked 
or unrevoked) contained in the claims folder.  However, it is 
apparent from the appellate record that, as late as July 
1994, the veteran was being represented in this appeal by the 
Disabled American Veterans.  There is no record of the 
veteran revoking a power of attorney to the Disabled American 
Veterans, or of the Disabled American Veterans declining to 
further represent the veteran.  There is likewise no record 
of the veteran having executed a power of attorney to AMVETS 
to represent him.  However, in October 1996, copies of 
correspondence from the RO to the veteran began being sent by 
the RO to AMVETS.  In March 1997, the RO sent a copy of a 
supplemental statement of the case to AMVETS.  In March 2000, 
AMVETS declined to execute a VA Form 1-646 in the veteran's 
behalf and withdrew as the veteran's representative in this 
appeal.  Although it is now clear that AMVETS has declined to 
represent the veteran, other matters concerning 
representation will need to be addressed by the RO, and they 
are discussed in the remand instruction #1 which follows.

The veteran's service-connected gunshot wound residuals 
involving the right hand and forearm are evaluated under 38 
C.F.R. § 4.73, Diagnostic Code 5308.  A March 1997 
supplemental statement of the case constitutes the RO's most 
recent processing of the issue of an increased rating for the 
right hand and forearm disorder.  Effective July 3, 1997, the 
rating criteria for muscle injuries were amended and new 
rating criteria for muscle injuries were promulgated.  When 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the appellant is 
entitled to a decision on the claim under criteria which are 
most favorable to the appellant.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

However, in this particular case, the amended rating criteria 
will not affect the rating for muscle injury in the right 
forearm and hand.  What is problematic, based on the current 
medical record, is assessing whether Muscle Group VII has 
been injured in addition to Muscle Group VIII and Muscle 
Group IX, and, if so, the extent of injury to Muscle Group 
VII.  Service medical records reveal that the veteran is 
right handed, and, as such, the right upper extremity is the 
major extremity.

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  Following appropriate consultation 
with the veteran and the Disabled 
American Veterans, the rating board 
should issue a memorandum explaining when 
it determined that the Disabled American 
Veterans was no longer representing the 
veteran and what the basis was for that 
determination.  If the Disabled American 
Veterans is still representing the 
veteran, a power of attorney reflecting 
that fact should be placed in the claims 
folder.  If the Disabled American 
Veterans, in fact, ceased to represent 
the veteran at some time after July 1994, 
the RO should accord the veteran an 
opportunity to designate another service 
organization (other than AMVETS and the 
Disabled American Veterans) to represent 
him in this appeal.

2.  The veteran should be requested to 
clearly identify all VA and non-VA health 
care providers who have examined or 
treated him for his right hand and 
forearm gunshot wound residuals since 
October 1996.  Names, addresses, and 
dates of treatment should be provided.  
After obtaining a consent to the release 
of medical records from the veteran, the 
RO should request copies of the medical 
records from all identified sources which 
are not already in the claims folder.  
All records obtained should be added to 
the claims folder.  

3.  The RO should arrange for an 
orthopedic examination of the veteran's 
right hand and forearm in order to 
ascertain the nature and severity of 
service-connected residuals of the 
gunshot wound.  All clinical findings 
should be reported in detail.  Functional 
limitations should be described with as 
much specificity as possible.  The 
examiner should comment on the presence 
or absence of fascial defects, atrophy, 
impaired muscle tone, loss of power, and 
lowered fatigue threshold.  The examiner 
should be furnished with the current 
provisions of 38 C.F.R. § 4.56, and 
consistent with those provisions, should 
provide responses to the following 
questions:  a) Is there injury to Muscle 
Group VII of the right forearm due to a 
gunshot wound, and, if so, is such muscle 
injury slight, moderate, moderately 
severe or severe in degree;  b) Is the 
injury to Muscle Group VIII of the right 
forearm slight, moderate, moderately 
severe or severe in degree;  c) In terms 
of delicate manipulative movements of the 
hand and limitation of motion of the 
fingers, what is the extent of injury to 
Muscle Group IX of the right hand?  The 
claims folder and a copy of this remand 
order should be provided for the 
examiner's review prior to the 
examination, and the examiner should 
indicate in the report of examination 
that a review of the claims folder was 
accomplished.  

4.  When the above development has been 
completed, the RO should review the 
entire record and ensure that all 
development requested in this remand has 
been complied with in full.  Thereafter, 
the RO should evaluate the service-
connected residuals of a gunshot wound of 
the right hand and forearm under the old 
and new rating criteria and assign the 
appropriate rating.  If the benefit 
sought on appeal is not granted, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable time 
for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until notified.  The purpose of 
this REMAND is to obtain clarifying information and to ensure 
due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


